BY JUDGE ALFRED D. SWERSKY
This matter is before the Court on Complainant’s Motion for Judgment against Defendant for three months arrearages in spousal support.
Defendant denies he is liable for the three months claimed, arguing the “cohabiting” provisions of the property settlement agreement have been violated. Judgment will be entered in favor of Complainant.
The property settlement agreement provides that Husband shall not be liable for spousal support if Wife “has been habitually cohabiting with another person in a relationship analogous to marriage for one year or more.” ¶ 23, Property Settlement Agreement. See also Code of Va. § 20-109(A).
The evidence does not show a relationship analogous to marriage in spite of the evidence that Complainant had a relationship with a man that included sexual relations and overnight stays. However, each maintained their own residence; neither paid any of the other’s expenses; and there is no indication of “carrying out the mutual responsibilities of the marital relationship.” See Schweider v. Schweider, 243 Va. 245 (1999).
What is shown by the evidence is a “dating” relationship with overnight visits, usually one to four nights a week, and usually Complainant’s children were not present. Thus, none of the factors in Schweider, supra, nor Penrod v. Penrod, 29 Va. App. 96 (1999), are present here.
Complainant’s motion for attorney’s fees is denied, and interest on the judgment shall run from the date of entry of the order.